Title: From John Adams to Henry Laurens, 18 August 1782
From: Adams, John
To: Laurens, Henry



The Hague Aug. 18. 1782
Dear sir

I have just received the inclosed Letter open for me to read. It appears to be from one, who had a remarkable kind of Benevolence towards the U. S. Such as has memorably appeared through the whole War, in almost all Countries, I mean the benign Inclination to be American Agents Jobbers, Officers, Ambassadors, Generals and Kings. Inclosed is a Copy of Fitzherberts Commission. Pray inclose it to Congress that it may go as many Ways as possible. What think you of the Words “Quorum cunque Statuum quorum interesse poterit?” If We should presume to think ourselves included in these Words, will Ld shelburne be of the same Mind?
The States General have appointed Mr Brantzen, their Minister who did me the favour to dine with me 3 days ago and then told me he should set off, for Paris in 3 Weeks. Blessed are the Peace makers. Dont you wish yourself one?
